Title: To George Washington from Gouverneur Morris, 20 April 1776
From: Morris, Gouverneur
To: Washington, George



Morrissania 20th April 1776

I take the Liberty of addressing your Excellency upon a Subject so much out of my own Line, that I must be entirely in your Equity, as to the Charge of Impertinence. I hope to be acquitted.
The Committee of Safety have ordered, that the sick Soldiery should be transported to an Island called little Barn Island; which was, and perhaps still is, the Property of Captn John Montresor, an Engineer in the ministerial Army. The choice of this particular Spot for that Purpose, induces me to suspect, that they were actuated in some Measure by those illiberal Prejudices, which have great Weight in little Souls. For certainly it must be rather inconvenient, to place the Sick upon an Island, at nine Miles Distance from the Army. It seems to be rather more rational, to erect Buildings for their Reception, on the high Grounds near Hudson’s River to the Westward of Harlem; a Situation at once healthy and easy of Access. Or if an insular Position is indispensibly necessary; then Behenna’s, and

especially Blackwell’s Island, will be found much better adapted to the Purpose, being nearer to the City, and a convenient Ferriage to either from the Fort at Hoerns Hook. And the Proprietors of those Islands, would I beleive gladly let any Houses they can spare for that Use.
My Reason for troubling your Excellency on this Occasion is, that when Mr Montresor went to Boston, the Island was put in the Possession of (I beleive conveyed to) John Tudor Esqr., and of his Majesty’s Council for the Bermuda Islands, who came hither in the Pursuit of Health. He has found it where he now is, and thinks it inhospitable to the Stranger, to turn him out instead of taking him in—The lower Orders of Mankind, blessed in the Bluntness of their Perceptions, may receive a pecuniary Compensation for any Inconvenience, but your Excellency best knows, how precious are the Feelings of a Gentleman: public Money can neither purchase or alleviate them. If we banish this pauvre Maladé, it is worth while to consider how much his Tale will be repeated against us. The uncharitable will say it was a Pique, because he holds a Feather under the King. The mildest Judges will discover some harsh Features in the Piece.
I trespass too much Sir upon your Patience—I have no other Excuse, but that Mr Tudor requested me to mention this Matter to your Excellency; let me add that I receive Pleasure in furnishing the Occasion for that Happiness which you receive in doing Good. With the greatest Respect I have the Honor to be your Excellency’s most obedient and humble Servant

Gouvr Morris

